Case 8:20-cv-00729-DOC-DFM Document 29 Filed 09/14/20 Page 1 of 6 Page ID #:177




      1     CENTER FOR DISABILITY ACCESS
            Ray Ballister Jr., Esq., SBN 111282
      2     Russell Handy, Esq., SBN 195058
            Dennis Price, Esq., SBN 279082
      3     Isabel Rose Masanque, Esq., SBN 292673
            8033 Linda Vista Road, Suite 200
      4     San Diego, CA 92111
            (858) 375-7385; (888) 422-5191 fax
      5     IsabelM@potterhandy.com
      6
            Attorneys for Plaintiff
      7
      8
      9                           UNITED STATES DISTRICT COURT
     10                          CENTRAL DISTRICT OF CALIFORNIA
     11
     12     Rafael Arroyo, Jr                     Case: 8:20-cv-00729-DOC-DFM
     13
     14             Plaintiff,
                                                  Plaintiff’s Opposition        to
     15
              v.                                  Defendants’   Motion         for
     16                                           Summary Judgment
     17     Ralphs Grocery Company, an Ohio
            Corporation; and Does 1-10,              Date:   October 5, 2020
     18                                              Time:   8:30 a.m.
     19             Defendants.                      Ctrm:   9D

     20
     21                                           Hon. Judge David O. Carter

     22
     23
     24
     25
     26
     27
     28




          Opposition to Defense MSJ          Case No. 8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29 Filed 09/14/20 Page 2 of 6 Page ID #:178




      1                                 TABLE OF CONTENTS
      2
      3   TABLE OF CONTENTS ............................................................................. 1
      4
          MEMORANDUM OF POINTS AND AUTHORITIES .............................. 2
      5
            I.      PRELIMINARY STATEMENT ...................................................... 2
      6
      7     II.     RELEVANT FACTS ....................................................................... 2
      8     III.    PLAINTIFF DOES NOT OPPOSE DEFENDANT’S
      9                MOTION ON THE GROUNDS OF MOOTNESS. .................... 3
     10
            IV.     DISPENSERS ARE REQUIRED TO BE WITHIN THE
     11
                       APPROPRIATE REACH RANGE UNDER THE ADA
     12
                       STANDARDS. ............................................................................. 3
     13
            V.      CONCLUSION............................................................................... 5
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                                            1

          Opposition to Defense MSJ                              Case No. 8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29 Filed 09/14/20 Page 3 of 6 Page ID #:179




      1        MEMORANDUM OF POINTS AND AUTHORITIES
      2
      3                        I. PRELIMINARY STATEMENT
      4          Ralphs Grocery Company (‘Defendant’) moves for summary
      5   judgment on Plaintiﬀ’s cause of action under the Americans with
      6   Disabilities Act because Defendant has remediated the barriers alleged in
      7   Plaintiﬀ’s First Amended Complaint. Plaintiﬀ does not oppose
      8   Defendant’s motion on the grounds that Plaintiﬀ’s ADA claims are now
      9   moot because the barriers were removed after this lawsuit was ﬁled.
     10   However, Defendant also moves for summary judgment on the basis that
     11   Plaintiﬀ’s ADA claims lacked merit. Plaintiﬀ does oppose Defendant’s
     12
          motion on this basis.
     13
     14
                                   II. RELEVANT FACTS
     15
                 Plaintiff Rafael Arroyo, Jr. is a paraplegic. He cannot walk. He uses
     16
          a wheelchair for mobility.1 The Food 4 Less (‘Store’) is located at or about
     17
          914 W. Orangethorpe Avenue, Fullerton, California.2 On March 6, 2020,
     18
          Mr. Arroyo went to the Store to shop.3 As he approached the meat and deli
     19
          department, Mr. Arroyo saw that there was a ticket dispenser for
     20
          customers to take a ticket to get in line to place an order. However, the
     21
          ticket dispenser was placed too high for him to reach.4 He also saw that the
     22
          bag dispensers at the pre-packed meat section were placed too high for
     23
          him to reach.5
     24
                 On April 4, 2020, Randall Marquis, an investigator for the plaintiff,
     25
     26   1
            Ex. 1 (Decl. Arroyo), ¶ 2.
          2
     27     Ex. 1 (Decl. Arroyo), ¶ 3; Ex. 4 (Decl. Marquis), ¶ 2.
          3
            Ex. 1 (Decl. Arroyo), ¶ 3; Ex. 2 (Copy of Receipt); Ex. 3 (Photos by Arroyo).
     28   4
            Ex. 1 (Decl. Arroyo), ¶ 5; Ex. 3 (Photos by Arroyo).
          5
            Ex. 1 (Decl. Arroyo), ¶ 6; Ex. 3 (Photos by Arroyo).
                                                   2

          Opposition to Defense MSJ                    Case No. 8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29 Filed 09/14/20 Page 4 of 6 Page ID #:180




      1   conducted an investigation of the Restaurant.6 During his investigation,
      2   Mr. Marquis measured the deli counter to be approximately 52 inches
      3   high.7 He found that the ticket dispenser was placed above the deli counter
      4   and was located approximately 60 inches high.8 The meat counter
      5   measured approximately 54 inches high.9 Mr. Marquis found that the
      6   ticket dispenser was placed above the meat counter and was located
      7   approximately 63 inches high.10 He measured the bags dispenser above
      8   the packed meat to be approximately 72 inches high.11
      9
     10         III. PLAINTIFF DOES NOT OPPOSE DEFENDANT’S
     11                MOTION ON THE GROUNDS OF MOOTNESS.
     12         As indicated above, Plaintiff does not oppose Defendant’s motion on
     13   the grounds that Plaintiff’s ADA claims are now moot because the barriers
     14   were removed after this lawsuit was filed.
     15
     16       IV. DISPENSERS ARE REQUIRED TO BE WITHIN THE
     17             APPROPRIATE REACH RANGE UNDER THE ADA
     18                                      STANDARDS.
     19          The defense further contends that Plaintiff’s complaints regarding
     20   out-of-reach ticket and bag dispensers are not actionable. Defense asserts
     21   that the bag and ticket dispensers are outside the scope of the ADA,
     22   comparing it to “shelves or display units,” and applying the wrong ADA
     23   guideline: “Shelves or display units allowing self-service by customers in
     24
     25   6
            Ex. 4 (Decl. Marquis), ¶¶ 2 & 3. Ex. 5 (Photos by Marquis).
     26   7
            Ex. 4 (Decl. Marquis), ¶ 4. Ex. 5 (Photos by Marquis).
          8
     27     Ex. 4 (Decl. Marquis), ¶ 5. Ex. 5 (Photos by Marquis).
          9
            Ex. 4 (Decl. Marquis), ¶ 6. Ex. 5 (Photos by Marquis)
     28   10
             Ex. 4 (Decl. Marquis), ¶ 7. Ex. 5 (Photos by Marquis).
          11
             Ex. 4 (Decl. Marquis), ¶ 8. Ex. 5 (Photos by Marquis).
                                                  3

          Opposition to Defense MSJ                   Case No. 8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29 Filed 09/14/20 Page 5 of 6 Page ID #:181




      1   mercantile occupancies shall be located on an accessible route complying
      2   with 4.3. Requirements for accessible reach range do not apply.”12
      3   However, this subsection is not applicable to the store’s ticket and bag
      4   dispensers, which are not displays, nor are they shelves. Instead, defense
      5   should have applied the next section of the ADAAG: 4.1.3 (13): “Controls
      6   and operating mechanisms in accessible spaces, along accessible routes, or
      7   as parts of accessible elements (for example, light switches and dispenser
      8   controls) shall comply with 4.27.”13
      9
     10          ADAAG 4.27 dictates height and control allowances:
     11
     12          4.27.3* Height. The highest operable part of controls, dispensers,

     13          receptacles, and other operable equipment shall be placed within at
     14          least one of the reach ranges specified in 4.2.5 and 4.2.6… 4.27.4
     15          Operation. Controls and operating mechanisms shall be operable
     16          with one hand and shall not require tight grasping, pinching, or
     17          twisting of the wrist. The force required to activate controls shall be
     18          no greater than 5 lbf (22.2 N). (ADAAG 4.27)
     19
     20   As can be clearly seen when analyzing ADAAG 4.1.3(13) and 4.27, these
     21   regulations apply to operating mechanisms, such as the grocery store’s
     22   ticket and bag dispensers, as opposed to 4.1.2(12). The ADAAG dictates
     23   height and operable control. Further, the Technical Assistance Manual to
     24   Title III provides valuable insight. “All controls in accessible areas must
     25   comply with reach requirements and must be operable with one hand
     26
     27
          12
             See Dkt. No. 28-1 (Defense brief) pg. 2, lines 10-13; 1991 ADAAG
     28   4.1.3(12)(b).
          13
             ADAAG 4.1.3 (13)(emphasis added).
                                                4

          Opposition to Defense MSJ                 Case No. 8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29 Filed 09/14/20 Page 6 of 6 Page ID #:182




      1   without tight grasping, pinching, or twisting of the wrist.”14 Compare that
      2   the defense analysis: “Self-service shelves shall be located on an accessible
      3   route complying with 402. Self-service shelving shall not be required to
      4   comply with 308.”15 The ticket and bag dispensers at issue are clearly not
      5   display or storage shelves, and defense’s contention fails.
      6          As the bag and ticket dispensers are not remotely akin to a storage
      7   or display shelf, or a frozen food counter, but are instead operable
      8   mechanisms dispensing tickets and bags on an accessible route, ADAAG
      9   1991 Standards §§ 4.1.3(13) and 4.27 control. Thus, defense’s argument
     10   necessarily fails as the ADAAG has more precise regulations applicable to
     11   the dispensers at issue.
     12
     13
                                      V. CONCLUSION
     14
                For the foregoing reasons, Plaintiff does not oppose Defendant’s
     15
          motion on the grounds that Plaintiff’s ADA claims are now moot because
     16
          the barriers were removed after this lawsuit was filed. However, Plaintiff
     17
          does oppose Defendant’s motion on the basis that Plaintiff’s ADA claims
     18
          did not lack merit.
     19
     20
     21   Dated: September 14, 2020        CENTER FOR DISABILITY ACCESS

     22
                                           By: /s/ Isabel Rose Masanque
     23                                           Isabel Rose Masanque
     24                                           Attorneys for Plaintiff
     25
     26
          14
     27      §8-2.400D AMERICANS WITH DISABILITIES ACT TITLE III TECHNICAL
          ASSISTANCE MANUAL [WITH 1994 SUPPLEMENT], DOJML COMMENT 8-
     28   2.400D; §4.1.3(13).
          15
             See Dkt. No. 28-1, Defense Brief, pg. 2 lines 15-17.
                                               5

          Opposition to Defense MSJ                Case No. 8:20-CV-00729-DOC-DFM
